Citation Nr: 0505645	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-34 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 28, 1993, rating decision that denied entitlement to 
service connection for tinnitus.

2.  Entitlement to an effective date prior to June 25, 2002, 
for the award of service connection for concussion injury 
with binocular diplopia, to include whether there was CUE in 
an August 5, 1953, rating decision that denied entitlement to 
service connection for shrapnel wound of the eyes.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for concussion injury with binocular diplopia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  This appeal comes before the Board of Veterans' 
Appeals (Board) from October 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

The issue of entitlement to an initial disability evaluation 
in excess of 30 percent for concussion injury with binocular 
diplopia is being remanded.  It is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist with 
respect to the veteran's claim of entitlement to an earlier 
effective date for the award of service connection for 
concussion injury with binocular diplopia.

2.  In an August 1953 rating decision, the Brooklyn, New 
York, RO denied service connection for an eye disorder.  The 
veteran was advised of this decision, and of his appellate 
rights, but he never appealed this rating decision.

3.  The evidence of record does not show that the August 1953 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.


4.  An unappealed rating decision of the RO in May 1994 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for an eye disorder.

5.  The veteran requested the re-opening of that claim on 
June 25, 2002, and an informal claim for this particular 
benefit had not been filed between May 1994 and June 25, 
2002.

6.  In an unappealed decision, dated July 28, 1993, the 
Newark, New Jersey, RO denied the veteran's claim for service 
connection for tinnitus.  

7.  The Newark RO's July 28, 1993 decision, which denied the 
veteran's claim for service connection for tinnitus, was 
undebatably erroneous.


CONCLUSIONS OF LAW

1.  The August 1953 rating decision that denied service 
connection for an eye disorder was not clearly and 
unmistakably erroneous and is final.  38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, Par. III; currently 38 
U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.200, 
20.302(a), 20.1103 (2004).

2.  There is no legal entitlement to an effective date 
earlier than June 25, 2002, for a grant of service connection 
for concussion injury with binocular diplopia.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).

3.  The Newark RO's July 28, 1993 decision, in which the 
veteran's claim for service connection for tinnitus was 
denied, was clearly and unmistakably erroneous and is 
reversed.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in July 2002 and May 2003, the RO advised 
the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The September 2003 statement of the case (SOC) and the May 
2003 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claim for an earlier 
effective date for service connection, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The SOC and VCAA letter notified the appellant of his 
and VA's respective obligations to obtain different types of 
evidence.  They also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the actions.  VA outpatient records have been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit pertinent to his claim for an 
earlier effective date.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim for an earlier effective date for service 
connection for concussion injury with binocular diplopia.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regard to consideration of CUE in prior rating 
decisions, the Board notes that the notice and development 
provisions of the VCAA do not apply.  See Parker v. Principi, 
15 Vet. App. 407 (2002).



Effective Date of Service Connection for Concussion Injury 
with Binocular Diplopia, to Include Whether There Was CUE in 
August 1953 Rating Decision

A claim for service connection for an eye disability was 
denied by the Brooklyn, New York, RO in an August 1953 rating 
decision.  That decision was not appealed and became final.  
38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part 
II, Par. III.  

A May 1994 rating decision found that new and material 
evidence had not been submitted to reopen the claim.  After 
issuance of a statement of the case, the veteran did not 
timely perfect an appeal, and that rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 3.104 
(1993).  

An October 2002 rating decision by the RO granted service 
connection for diplopia due to grenade explosion injury to 
eyes following receipt of a reopened claim and a September 
2002 VA eye examination.  That rating decision found that new 
and material evidence had established that chronic eye 
disability had resulted from the inservice injury, thus 
service connection was established and the RO assigned a 30 
percent disability evaluation effective from June 25, 2002, 
the date of the veteran's reopened claim.  

The veteran contends that the effective date for service 
connection for his eye disability should be in 1953 based on 
his earlier application.  He argues that the RO committed 
clear and unmistakable error (CUE) in not granting service 
connection at that time.  The veteran claims that the record 
showed that he sustained an eye injury in an explosion in 
Korea in 1951 and that the service separation examination 
noted complaints of double vision and a diagnosis of 
intermittent exotropia of the right eye.  Thus, he claims 
that service connection was in order in 1953 as there was 
evidence of an eye injury in service and complaints of double 
vision noted at separation from service.  




Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In addressing whether there was CUE in the August 1953 rating 
decision, the Board observes that prior to 1990, the RO had 
no specific obligation to include a statement of reasons for 
the decision.  See 38 U.S.C.A. § 5104(b) (West 2002).  Thus, 
in order to establish CUE, it must be clear from the face of 
the decision that a particular fact or law in a pre-1990 
decision was not considered in the RO's adjudication of the 
case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) [silence 
in a final RO decision made before February 1990 cannot be 
taken as showing a failure to consider evidence of record]; 
see also Crippen v. Brown, 9 Vet. App. 412 (1996).

The law pertaining to service connection in 1953 essentially 
mirrors the present law.  In essence, in order for service 
connection to be granted, there must exist a disability which 
was incurred in or aggravated by military service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Brooklyn RO denied the instant claim in 1953 based on a 
July 1953 VA examination report that noted "eyes are normal 
in all quadrants...test...shows single binocular vision-no 
diplopia."  The diagnosis was "no residuals of shrapnel in 
eyes found at this exam."  Vision was noted as 20/200 on the 
right and 20/100 on the left, corrected to 20/20 bilaterally.

It is clear that the veteran's allegation of CUE in a prior 
rating decision is based on the record and law that existed 
at the time of the prior adjudication.  However, the veteran 
has not argued that the correct facts, as they were known at 
the time, were not before the adjudicator.  He does argue 
that the RO did not properly weigh the in-service findings.  
However, a review of the evidence does not reveal the type of 
error that would arise to the level of CUE.  The August 1953 
rating decision did note that the veteran sustained a wound 
to the eye during service, however it noted that the post-
service VA examination failed to find any current disability 
associated with the inservice injury.  

Based on these findings, the RO determined that service 
connection for an eye disorder was not established.  This 
kind of decision requires weighing and evaluation of the 
evidence.  As a matter of law, clear and unmistakable error 
must be undebatable and cannot exist where the determination 
involves the weighing and evaluation of evidence.  The 
Brooklyn RO's interpretation of the meaning and significance 
of the in-service findings and the July 1953 VA examination 
report was a reasonable application of the evidence under the 
circumstances.  In essence, there was no showing of a current 
disability following active duty.  It may not be said that 
the evidence of record in 1953 was such to compel the rating 
agency to find that service connection for an eye disorder 
should be granted.  

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to challenge the original decision in 1953 
by initiating and perfecting an appeal of the decision 
rendered in August 1953.  Unfortunately, he failed to do so.  
As explained above, he has not pointed to any error of fact 
or any error in the application of the law which is such that 
it would compel the conclusion that the result would have 
been manifestly different but for the error.  In this case, 
the facts are not in dispute, and application of the law to 
the facts was reasonably exercised by the rating agency in 
1953  The Board thus concludes that there was no CUE in the 
August 1953 rating decision.  Where there is no entitlement 
under the law to the benefit sought, the claim fails, and the 
appeal must be terminated.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

Earlier Effective Date of Service Connection for 
Concussion Injury with Binocular Diplopia

The veteran has alleged that an effective date earlier than 
June 25, 2002, is appropriate for the grant of service 
connection for concussion injury with binocular diplopia.  A 
review of the procedural history of this claim is again 
relevant.  The veteran's active service ended in June 1953.  
He filed his original claim for entitlement to service 
connection for an eye disorder in June 1953.  That claim was 
denied by a rating decision dated in August 1953.  Evidence 
considered in that decision included service medical records 
and a report of a July 1953 VA examination.  The veteran was 
notified of that decision and of his appellate rights at that 
time and did not seek appellate review.  The veteran 
attempted to reopen the claim in May 1994.  A rating decision 
dated that month found that no new and material evidence had 
been submitted, and the claim was not reopened.  The veteran 
did not perfect his appeal with respect to that decision, and 
it became final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. 
§ 3.104 (1993).  

In a written statement received on June 25, 2002, the veteran 
attempted to reopen his claim.  This statement was 
accompanied by a private physician's statement dated in May 
2002 that noted "with a reasonable degree of medical 
certainty" that the veteran had double vision that was 
related to the trauma suffered in October 1951.  Following a 
VA examination dated in September 2002 which found it "at 
least as likely as not" that the veteran exotropia was 
caused or exacerbated by his injury in 1951, the RO granted 
service connection for diplopia due to grenade explosion 
injury of eyes in an October 2002 rating decision, assigning 
a June 25, 2002, effective date.  (A subsequent rating action 
recharacterized the disability as concussion injury with 
binocular diplopia).

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim (filed over one year after release from active duty), a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400 (2004).

In this case, there is a final decision dated in May 1994, 
thus there is no basis for an award of service connection 
prior to that date.  

Following the May 1994 decision becoming final, the first 
communication in the record from the veteran was received on 
June 25, 2002.  On that date, he submitted the private 
physician's statement dated in May 2002 as well as VA records 
showing eye surgery in April 1994, January 1997, and June 
1998.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed." Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Since the grant of service connection in this case, which was 
accomplished in the year 2002, was based on a reopened claim 
due to new and material evidence, the effective date in this 
case has, therefore, to be assigned based on the provisions 
of 38 C.F.R. § 3.400(q)(2) and (r), which means that the 
effective date will be either the date when the reopened 
claim was received (June 25, 2002), or the date when 
entitlement arose.

As noted earlier, it is not disputed that the veteran 
requested the reopening of his claim for service connection 
for an eye disorder on June 25, 2002.  It remains to be 
determined whether the veteran submitted an informal claim 
for service connection for an eye disorder at any time 
between May 1994 (the date of the final denial of his first 
claim to reopen) and June 25, 2002 (the date of the receipt 
of his formal claim to reopen).  If it were shown that he 
did, then an effective date earlier than June 25, 2002, might 
be warranted.

The record shows that the veteran did not submit an informal 
claim for service connection for an eye disorder between May 
1994 and June 25, 2002:  An informal claim was not submitted 
under 38 C.F.R. § 3.155 because no communication was ever 
filed between both dates indicating the veteran's intent to 
re- apply for service connection for an eye disorder.  An 
informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is 
not required to anticipate a claim for a particular benefit 
where no intention to raise it was expressed," and citing 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the 
proposition that VA is not required to do a "prognostication" 
or "conjure up" issues that were not raised by the appellant, 
but to review issues reasonably raised by the substantive 
appeal).  

An informal claim for service connection for an eye disorder 
was not submitted under 38 C.F.R. § 3.157 either because, 
insofar as the veteran had not been granted service 
connection for that disability prior to June 25, 2002, a mere 
review of medical records dated prior to that date could not 
have been construed as an informal claim under § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Had this been 
a claim for an increased rating for an already service-
connected disability (which this was not), and had the file 
included medical evidence showing treatment for such 
disability prior to June 25, 2002, the Board could have found 
that that record constituted an informal claim for an 
increased rating, and could have adjusted the effective date 
assigned in this case accordingly.

Having determined that the veteran's claim for service 
connection for an eye disorder was submitted on June 25, 
2002, a finding as to when entitlement to this benefit arose 
is unnecessary insofar as, per the applicable regulation, an 
effective date earlier than June 25, 2002, would not be 
warranted:  As indicated earlier, the effective date in cases 
where service connection has been granted after the claim has 
been reopened shall be the date of the filing of the claim or 
the date when entitlement arose, whichever is later.

In short, the record shows that the RO denied an attempt to 
reopen a claim for service connection for an eye disorder in 
a May 1994 rating decision, which became final because the 
appeal was not perfected; that the veteran's formal request 
to reopen his claim was received by the RO on June 25, 2002; 
and that an informal claim for this particular benefit was 
never filed between May 1994 and June 25, 2002.  In view of 
this finding, the Board concludes that there is no legal 
entitlement to an effective date earlier than June 25, 2002, 
for a grant of service connection for concussion injury with 
binocular diplopia.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)

Tinnitus

In a decision dated July 28, 1993, the Newark RO denied the 
veteran's claim for service connection for tinnitus.  The 
veteran was notified of the decision, but there was no 
appeal, and this decision became final.  See 38 U.S.C.A. § 
7105(c) (West 1991).  

In December 2002, the veteran filed a claim challenging the 
Newark RO's 1993 decision as CUE.  That same month, the RO 
denied the claim.  The veteran has appealed.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

The evidence of record at the time of the Newark RO's July 
1993 decision included the veteran's service medical records.  
These records showed that he received a Purple Heart and 
Bronze Star with V Device for heroism involving an incident 
in October 1951 when a concussion grenade exploded and 
injured his face and right eye.  The separation examination 
report showed that the veteran's hearing was clinically 
evaluated as normal.  

Post-service medical evidence included a July 1953 VA 
examination report which did not note that the veteran's 
hearing was tested.  

On VA audiologic testing and ear examination in June 1993, 
the veteran reported bilateral hearing loss and tinnitus 
since he was wounded in Korea.  "He states that a grenade 
blew up right in front of his face."  Audiologic testing 
showed moderate sensory hearing loss on the left side.  There 
was mild sensorineural hearing loss at 4000 hertz in the 
right ear.  Under "tinnitus history," the examiner noted 
that:

Tinnitus is present since veteran was 
wounded in Korean War.  It is bilateral 
and periodic.  He states it occurs about 
one time per day and it interferes with 
his concentration on daily activities and 
keeps him awake when it occurs at night.

Examination showed normal external ear canal, middle ear, and 
inner ear.  There was normal auricle, and no dizziness or 
discharge from the ear.  There was no clinical evidence of 
active disease.  The impression included tinnitus by history.

At the time of the RO's decision, the veteran had reported a 
history of tinnitus dating back to his inservice grenade 
wound.  He was shown to have participated in combat and to 
have sustained wounds to his face and eye from an explosion.  
The June 1993 VA examination report contained a reported 
history from the veteran consistent with his documented 
inservice wounds.  While the diagnosis was tinnitus by 
history, the examiner specifically stated that "tinnitus is 
present since veteran was wounded in the Korean War."  There 
was no competent countervailing evidence of record to dispute 
this account.  

The veteran's service medical records did not record any 
hearing loss or tinnitus.  The veteran, however, reported 
tinnitus associated with his documented exposure to an 
explosion during service.  The veteran is competent to 
provide evidence of noise exposure during service and can 
credibly do so when the record does not contain evidence to 
the contrary.  Additionally, pursuant to 38 U.S.C.A. § 
1154(b), which was in effect in 1993, combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, 
exposure to an explosion was not only consistent with the 
circumstances of the veteran's service and his current 
complaint of tinnitus, it was in fact the documented cause of 
his service connected concussion injury with binocular 
diplopia as well as his shrapnel wound scar of the right 
cheek.

In summary, it appears that an undebatable error was rendered 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  See 
38 C.F.R. §§ 3.104(a), 3.105(a) (2004); see also, Russell v. 
Principi, 3 Vet. App. 310 (1992).  As such, the Board must 
conclude that the July 28, 1993, rating decision was CUE.  
The Board therefore finds that the Newark RO's July 28, 1993, 
decision was clearly and unmistakably erroneous in denying 
service connection for tinnitus.  Accordingly, the Newark 
RO's July 1993 decision is reversed.  38 C.F.R. § 3.105(a).  

In this regard, the Board notes that the Diagnostic Code in 
effect at the time of the July 1993 rating decision provided 
for a compensable evaluation for tinnitus where it was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  The veteran's tinnitus, which was described 
by the VA examiner as periodic, may not have merited a 
compensable evaluation at that time.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1992).  However, while that may factor 
into whether a compensable evaluation was warranted, it would 
not preclude a grant of service connection.  The current 
regulation, in effect since June 1999, provides for a 10 
percent evaluation for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  




ORDER

An effective date prior to June 25, 2002, for the grant of 
service connection for concussion injury with bipolar 
diplopia, is denied.

The Newark RO's July 28, 1993 rating decision, which denied 
service connection or tinnitus, was clearly and unmistakably 
erroneous.


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his service connected concussion injury with 
binocular diplopia.  In a written statement received in May 
2003, the veteran reported that "I am being treated by the 
Eye Clinic at the Gainesville VAMC."  The RO has not 
requested treatment records from that facility.  Those 
records should be obtained.  In the event that the newly 
obtained records suggest a worsening of the veteran's 
binocular diplopia, he should be scheduled for a VA 
ophthalmologic examination in order to ascertain the current 
extent of the disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of all 
treatment of the veteran since June 2002 
from the Eye Clinic at the VAMC 
Gainesville, Florida.  All records 
obtained should be associated with the 
claims folder.

2.  Following the above, if the RO 
determines that the newly obtained records 
suggest a worsening of the veteran's 
binocular diplopia, the veteran should be 
scheduled for a VA ophthalmologic 
examination to determine the current 
status of his service-connected binocular 
diplopia.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  All necessary tests 
and studies should be accomplished, 
including a Goldmann visual field test, 
and the clinical findings should be 
reported in detail.  The examiner should 
set forth all abnormal manifestations 
pertaining to the service-connected eye 
disability.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

3.  The RO should then readjudicate the 
veteran's claim.  Specifically the RO 
should consider that this case involves 
the initial rating of the veteran's 
service connected disability from June 
2002 to present and that separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
and an appropriate period of time should 
be allowed for response.  The case should 
then be returned to the Board if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


